Citation Nr: 1533903	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

In February 2013, the Veteran testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In August 2013, the Board remanded this claim for additional development.  In February 2014, the Board denied the claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the Board's February 2014 decision and remanded the claim to the Board.  The claim was returned to the Board in April 2015, at which time it was remanded for additional development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A June 2015 RO decision granted the Veteran's claim of entitlement to a TDIU.

CONCLUSION OF LAW

Absent any case or controversy for Board consideration, the criteria for dismissal of the appeal concerning the issue of entitlement to a TDIU are met.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2015 rating decision, the RO granted the Veteran's claim for a TDIU.  Although a Supplemental Statement of the Case, also dated in June 2015, continued the denial of a TDIU, it appears that document was issued in error, and the issue of entitlement to a TDIU should not have been recertified to the Board following the April 2015 remand.  There is no indication that the Veteran's award of a TDIU has not been implemented.  To the contrary, a July 2015 letter informed the Veteran that a TDIU had been granted, and listed a monthly entitlement commensurate with such an award.  See also July 2015 VETSNET Compensation and Pension Award statement (reflecting an Individual Unemployability Adjustment).  As such, the Board finds that the Veteran's appeal has been satisfied, and there remains no issue in controversy for consideration at this time.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  In light of the Veteran's grant of a TDIU, there remains no allegation of error of fact or law for appellate consideration, and neither the Veteran nor his representative contend otherwise.  See August 2015 Informal Hearing Presentation.  Therefore, the appeal regarding the issue of entitlement to a TDIU must be dismissed. 


ORDER

The appeal concerning the issue of entitlement to a TDIU is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


